Notice of Pre-AIA  or AIA  Status
This communication is in response to Appeal Brief filed on March 2, 2022.
Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An authorization for the below amendment had been received from the applicant’s representative, Matthew S. Russell, on June 2, 2022.

The claims have been amended as follows:

Claim 1. (Currently Amended) A system comprising:
one or more processors operable to execute stored instructions that, when executed, cause the one or more processors to:
receive, via a first application programming interface (API), a request for a secure object from a user device associated with an accountholder of a bank over a wireless communication network, wherein the secure object is a physical object to be delivered by a courier system to a physical address different than a permanent physical address of the accountholder;
determine, via a second API different from the first API, that the accountholder is eligible to receive the secure object by at least consulting a lookup table in a database stored in a storage device controlled by the bank and determine whether the accountholder has transacted with a merchant by calling at least one third party API, the third party API being associated with the merchant, wherein at least the first and second APIs are programming interfaces that allow programming code associated with the first and second APIs communicate with each other or programming code associated with other APIs;
authenticate the accountholder by:
causing a prompt on a display device of a point-of-sale (POS) device associated with the merchant to 
receiving a first API communication from the POS device, the first API communication comprising an indication confirming that the PIN is associated with the transaction card;
determine, in response to a user device communication from the user device, first location information associated with the user device based on data provided by the user device;
determine second location information associated with the POS device based on data provided by the POS device the first API communication;
determine that the first location is in proximity to the second location;
receive a second API communication comprising an indication of the physical address entered by the accountholder via a user interface of the user device; 
determine that the physical address is in proximity to the first location; and
transmit a third API communication to the courier system, the third API communication comprising instructions to retrieve the secure object from the bank and deliver the secure object to the accountholder at the physical address.

Claim 3.	(Currently Amended) The system of claim 2, wherein the one or more processors are further caused to authenticate the accountholder based on accountholder behavior 

Claim 8.	(Currently Amended) At least one non-transitory machine-readable storage medium comprising instructions that, when executed by at least one processor, cause the at least one processor to:
receive, via a first application programming interface (API), a request for a secure object from a user device associated with an accountholder of a bank over a wireless communication network, wherein the request is received wirelessly from a banking application on a mobile device, the banking application being associated with the bank, wherein the accountholder signed into the banking application using a username and password and the secure object is a physical object;
consult, via a second API different from the first API, a database of accountholder information stored in a non-volatile storage device controlled by the bank to:
determine that a permanent physical address, phone number, and electronic mail address of the accountholder have been unchanged for at least 30 days; and
determine that the accountholder is eligible to receive the secure object based on a model risk score of the accountholder;
determine, via the second API, that the accountholder is eligible to receive the secure object by calling at least one third party API to determine whether the accountholder has transacted with a merchant, the third party API being associated with the merchant;
authenticate a first location of the accountholder as a 
further authenticate the accountholder by:
causing a prompt on a display device of a point-of-sale (POS) device Identification Number (PIN) associated with the transaction card; and
receiving a kiosk API communication from the POS device, the kiosk API communication confirming that the PIN is associated with the transaction card; 
receive second location information based on data provided by the POS device;
determine that the first location is in proximity to the second location; 
receive a second API communication comprising an indication of a physical address entered by the accountholder via a user interface of the mobile device, wherein the physical address comprises a third location for physical delivery of the secure object; and
determine that the third location is in proximity to the second location.

Claim 13. (Currently Amended) The at least one non-transitory machine-readable storage medium of claim 12, further comprising instructions that, when executed by [[a]] the processor, cause the processor to authenticate the accountholder based on the location of the accountholder by:
receive a third API communication of location tracking information from the banking application of the mobile device, wherein the location tracking information indicates the location of the accountholder. 

Claim 15. (Currently Amended) An apparatus comprising:
a processor; and
memory coupled to the processor, the memory comprising instructions that, when executed by the processor, cause the processor to:
receive, via a first application programming interface (API), a request for a new debit card from a mobile device associated with an accountholder of a bank over a wireless communication network, wherein the debit card is to be delivered to the accountholder at a physical address different from a permanent physical address of the accountholder known to the bank;
determine, via a second API different from the first API, that the permanent physical address, a phone number, and an electronic mail address of the accountholder have been unchanged for at least 30 days by consulting a database stored in a secure storage device controlled by the bank and calling at least one third party API for determining whether the accountholder has transacted with a merchant, the third party API being associated with the merchant;
authenticate a location of the accountholder by causing a prompt on a display device of a merchant point-of-sale (POS) device to instruct 
determine, in response to a mobile device communication from the mobile device, first location information associated with the mobile device based on data provided by the mobile device;
receive a kiosk API communication from the merchant POS device, the kiosk API communication confirming that the PIN is associated with the transaction card;
determine second location information based on data provided by the merchant POS device;
determine that the first location is in proximity to the second location; and
determine that the physical address is in proximity to the second location.
  
Claim 19. (Currently Amended) The apparatus of claim 18, the memory further comprising instructions that, when executed by the processor, cause the processor to:
confirm that the location is proximate to the mobile device location; and
transmit a mobile device API communication to the mobile device, the mobile device API communication informing the accountholder that the request to deliver the debit card to the physical address is accepted.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Claim 1 describes a system for authenticating a person for determining the person’s location when considering sending a secure object. The claim recites “A system comprising: one or more processors operable to execute stored instructions that, when executed, cause the one or more processors to: receive, via a first application programming interface (API), a request for a secure object from a user device associated with an accountholder of a bank over a wireless communication network, wherein the secure object is a physical object to be delivered by a courier system to a physical address different than a permanent physical address of the accountholder; determine, via a second API different from the first API, that the accountholder is eligible to receive the secure object by at least consulting a lookup table in a database stored in a storage device controlled by the bank and determine whether the accountholder has transacted with a merchant by calling at least one third party API, the third party API being associated with the merchant, wherein at least the first and second APIs are programming interfaces that allow programming code associated with the first and second APIs communicate with each other or programming code associated with other APIs; authenticate the accountholder by: causing a prompt on a display device of a point-of-sale (POS) device associated with the merchant to instruct the accountholder to insert a transaction card corresponding to the accountholder into the POS device and enter, via a user interface of the POS device, a Personal Identification Number (PIN) associated with the transaction card; and receiving a first API communication from the POS device, the first API communication comprising an indication confirming that the PIN is associated with the transaction card; determine, in response to a user device communication from the user device, first location information associated with the user device based on data provided by the user device; determine second location information associated with the POS device based on data provided by the POS device the first API communication; determine that the first location is in proximity to the second location; receive a second API communication comprising an indication of the physical address entered by the accountholder via a user interface of the user device; determine that the physical address is in proximity to the first location; and transmit a third API communication to the courier system, the third API communication comprising instructions to retrieve the secure object from the bank and deliver the secure object to the accountholder at the physical address.”
Determining locations of user or user device are well known in the art before the effective filing date of the application as evidenced by the multiple cited references in the current prosecution. Determining proximity of two elements or locations is also known prior to the effective filing date of instant application. 
US Patent Application Publication No. 2010/0057609 (“Sibson”) discloses Methods for Processing Online Loan Applications. Sibson teaches receiving, via a first application programming interface (API), a request for a secure object from a user device associated with an accountholder of a bank over a wireless communication network, determining, via a second API different from the first API, that the accountholder is eligible to receive the secure object by at least consulting a lookup table [in a database] stored in a storage device controlled by the bank and determine whether the accountholder has transacted with a merchant by calling at least one third party API, the third party API being associated with the merchant, wherein at least the first and second APIs are programming interfaces that allow programming code associated with the first and second APIs communicate with each other or programming code associated with other APIs, authenticating the accountholder, receiving a second API communication comprising an indication of the physical address entered by the accountholder via a user interface of the user device, and transmitting a third API communication to the courier system, the third API communication comprising instructions to retrieve the secure object from the bank and deliver the secure object to the accountholder at the physical address. 
US Patent Publication No. 6081792 (“Cucinotta”) discloses ATM and POS terminal and method of use thereof. Cucinotta teaches causing a prompt on a display device of a point-of-sale (POS) device associated with the merchant to provide instructions instruct the accountholder to insert a transaction card corresponding to the accountholder into the POS device and enter, via a user interface of the POS device, a Personal Identification Number (PIN) associated with the transaction card, receiving a first API communication from the POS device, the first API communication comprising an indication confirming that the PIN is associated with the transaction card, determining first location information associated with the user device based on data provided by the user device, determining second location information associated with the POS device based on data provided by the POS device the first API communication, determining that the first location is in proximity to the second location, and determining that the physical address is in proximity to the first location. 
US Patent Publication No. 6955294 (“Seegar”) discloses Apparatus and method for preventing credit card fraud. Seegar teaches ...wherein the secure object is a physical object to be delivered by a courier system to a physical address different than a permanent physical address of the accountholder.
US Patent Application Publication No. 2016/0012465 (“Sharp”) discloses sending, receiving, distributing, and utilizing funds and/or credits. Sharp teaches ...consulting a lookup table in in a database.
The cited references, alone or in combination, do not teach the specific combinations of steps and elements as recited in the claims.
The other independent claim, e.g. claims 8 and 15, are significantly similar to claim 1. As such, claims 8 and 15 is also allowed. The dependent claims are also allowed for the reasons described above.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.L./
Examiner, Art Unit 3685   

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685